                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICHARD WHITE,
 #R-14550

                      Plaintiff,
                                             Case No. 18-cv-00165-SPM
 v.

 BLAKE WOODS and ALFONSO
 DAVID, MD,

                      Defendants.

                            MEMORANDUM AND ORDER

McGLYNN, District Judge:

         Pending before the Court is a Motion for Summary Judgment (Doc. 113) filed by

Defendants Blake Woods (“Woods”) and Alfonso David, MD (“David”), collectively

known as defendants. For the reasons set forth below, the Court grants the Motion for

Summary Judgment.

                              PROCEDURAL HISTORY

         On February 2, 2018, plaintiff Richard White (“White”) filed his complaint

pursuant to 42 U.S.C. § 1983 against Wexford Health Sources, Inc., Physician’s

Assistant/Nurse Blake, Dr. Alfonso David and Unknown John and Jane Does (Doc. 1).

Specifically, White complained that the various medical personnel denied him adequate

medical care for a knee injury he sustained at Shawnee Correctional Center in 2015.

(Id.).

         On March 5, 2018, a merit review was conducted pursuant to 28 U.S.C. § 1915A

(Doc. 6). At that time, the complaint was divided into three counts, with the Court

dismissing counts 2 and 3, but allowing White to proceed on Count 1 – Eighth
                                       Page 1 of 12
Amendment deliberate indifference claim against Dr. David, Nurse Blake and Nurses

Jane/John Does for delaying or denying treatment for the knee injury Plaintiff

sustained on or around June 26, 2015 (Id., p. 6). The Court substituted Nurses

John/Jane Doe in place of John and Jane Does and added the Warden of Shawnee

Correctional Center to assist in identifying the unknown defendants (Id., pp. 11, 12).

Wexford Health Sources, Inc. was dismissed at this time (Id.).

      On May 4, 2018, Jeffrey Dennison in his official capacity as the warden at

Shawnee CC answered the Complaint (Doc. 19). On July 27, 2018, David answered the

Complaint and asserted affirmative defenses, including exhaustion (Doc. 25). On July

30, 2018, Woods answered the Complaint and asserted affirmative defenses, including

exhaustion (Doc. 27). On November 24, 2018, David and Blake filed a motion to strike,

which the Court construed as a motion to withdraw the affirmative defense of

exhaustion of remedies (Docs. 42, 43). On March 26, 2019, after several extensions to

amend the Complaint, the Court dismissed John/Jane Does #1-6 for failure to prosecute

(Doc. 63).

      On April 30, 2019, a motion to dismiss was filed by Dennison seeking dismissal

as he was added to the case to assist in identification of unknown defendants (Doc. 66).

On October 21, 2019, after an objection and several extensions by White, the motion

was granted and Dennison was dismissed from this action (Doc. 82).

      On June 1, 2020, Woods and David file their motion for summary judgment,

along with supporting memorandum of law (Doc. 93, 94). On June 30, 2020, White filed

a motion to reopen discovery and defer or deny defendants’ motion for summary




                                      Page 2 of 12
judgment (Doc. 98). On August 12, 2020, said motion was granted and discovery was

reopened on the existing claims until November 12, 2020

       On December 14, 2020, Woods and David filed their renewed motion for summary

judgment and memorandum of law in support thereof asserting that there are no

material facts at issue and that plaintiff has not shown deliberate indifference to his

medical care and/or treatment (Docs. 113, 114). On February 2, 2021, White filed his

renewed memorandum in opposition to defendants’ motion for summary judgment (Doc.

118). On February 16, 2021, Woods and David filed a reply reiterating the care and

treatment provided to White (Doc. 120). On that same date, White filed a motion to

strike the reply and any reliance upon findings made by the Court at preliminary

injunction hearing (Doc. 121).

                                  STATEMENT OF FACTS 1

       On June 26, 2015, White injured his left knee (Doc. 114, p. 3). White was seen by

a nurse in the medical unit who received orders from Woods prescribing Motrin, a

nonsteroidal anti-inflammatory medication, three times a day and the use of crutches

until his appointment with Woods (Id.).

       On June 30, 2015, White was seen by Woods, who documented a slow gait and a

limp (Id.). Woods noted no left knee swelling, no bruising and no deformity (Id.). Woods

again prescribed crutches, gave White a slow walk permit for two weeks, sports

restrictions for one month, and scheduled him for a follow-up in 10 days where he would

consider an X-ray if no improvement (Id.).




1In an effort to exclude immaterial and irrelevant facts, this Court has prepared its own Statement of
Facts based upon the briefs and exhibits provided by the parties herein.
                                              Page 3 of 12
       On July 3, 2015, prior to the follow-up appointment, White advised a nurse that

his knee had “popped again” (Id.). The nurse contacted Woods, who ordered a Decadron

steroid injection, Naproxen, which is another nonsteroidal anti-inflammatory

medication, an X-ray of the left knee and an ACE wrap (Doc. 114, p.4). On July 6, 2016,

the X-ray was conducted that showed early arthritis with a small effusion, or collection

of fluid (Id.).

       On July 10, 2015, White followed up with Woods who documented plaintiff was

doing slightly better and was walking without his crutches, but there was still swelling

(Id.). White was advised to gradually increase his activity and discontinue use of the

crutches (Id.). Woods also ordered Indocin, a nonsteroidal anti-inflammatory

medication for one month (Id.).

       On August 10, 2015, Woods documented that White said his left knee was worse

(Id.). Woods noted that the left patella was midline and that a drawer test to determine

whether there was excessive laxity of the anterior cruciate ligament (ACL) was negative

(Id.). The left knee had moderate swelling and mild warmth, so White was referred to

David (Id.).

       On August 13, 2015, White saw David who noted slight tenderness around the

patella, but no significant swelling of left knee (Id.). White was unable to extend his

knee and David diagnosed him with a ligament strain, placed him in a non-weight

bearing status with the use of crutches for three weeks, and ordered a nonsteroidal anti-

inflammatory medication and repeat X-ray (Doc. 114, p. 5).

       On August 27, 2015, a second X-ray was conducted of White’s left knee (Id.). The

radiologist reported “minimal early degenerative changes without appreciable change


                                       Page 4 of 12
since the prior study” and “no acute or bony fracture or loose body” and a “small knee

joint effusion” (Id.).

       On September 8, 2015, White saw David and told him that he still had left knee

pain and that certain movements caused his knee to “pop” or “give out” (Id.). White

indicated he was compliant with the crutches and no weight bearing (Id.). David noted

a limp and inability to fully extend or flex the knee, although a Lachman’s test used to

detect an injury to the ACL was negative (Id.). David ordered White to continue to use

the crutches and not bear weight on left leg (Id.). David requested a referral for MRI of

White’s left knee.

       On September 9, 2015, David noted that his request for MRI was not approved,

but White was approved for an alternative treatment plan that included a physical

therapy (“PT”) evaluation to develop a home exercise program that he would do for four

to six weeks (Id.). On September 18, White underwent the PT evaluation and then

participated in monitored PT from September 24, 2015 through November 27, 2015

(Doc. 114, p. 6).

       On November 30, 2015, David examined White and found the left knee was

unremarkable with no limitation of motion and good strength (Id.). White also appeared

to walk normally and squat without any problems (Id.). The monitored PT was

discontinued although White was advised to continue the exercises on his own and to

follow-up in 3-4 months (Id.).

       On January 29, 2016, Woods saw White and documented complaints of knee pain

(Id.). Woods prescribed a nonsteroidal anti-inflammatory medication and advised White




                                       Page 5 of 12
to do his exercises (Id.). Woods had no further involvement in the care and treatment

of White’s left knee (Id.).

       On March 14, 2016, White was seen by David and advised he was doing his

exercises, but still had occasional left knee pain (Id.). David noted that White was

walking normally and was able to squat, and that he had no tenderness, swelling,

limitation in movement, or crepitation (Id.).

       On July 14, 2017, White was next seen in healthcare for left knee pain, although

he had received treatment for other complaints in the interim (Id.).

       On August 19, 2017, David was notified by the nurse that Woods was being seen

for knee pain (Doc. 114, p. 7). David ordered a nonsteroidal anti-inflammatory

medication, a repeat X-ray of left knee, low bunk restrictions, low gallery permits, and

crutches for two weeks (Id.). A nurse’s note dated August 22, 2017 documents that

White was seen walking without his crutches, and a note dated August 26, 2017

documents that White was seen in health care without his crutches and walking with

a normal gait (Id.).

       On August 21, 2017, the left knee was X-rayed and showed only mild early

arthritis and a small joint effusion (Id.). David reviewed the findings with White on

August 30, 2017, at which time he noted that White was walking normally, his left knee

was not swollen or tender, he had no limitation of movement, and a Lachman’s test was

negative (Id.).

       On November 4, 2017, White was again seen in healthcare for left knee pain (Id.).

The nurse contacted David, who ordered an anti-inflammatory medication and left knee

X-ray (Id.).


                                       Page 6 of 12
      On November 16, 2017, White followed up with David who noted the X-ray was

unchanged, but that White was again unable to fully extend his leg (Id.). David

submitted another request for MRI, which was approved (Id.).

      On December 19, 2017, White underwent an MRI of his left knee and followed

up with David on December 27, 2017 (Doc. 114, p. 8). The MRI showed a large bucket-

handle tear of the medial meniscus, and a partial/near full thickness tear of the ACL

and the radiologist recommended obtaining additional knee X-rays for comparison (Id.).

      On January 17, 2018, David’s request for referral to orthopedic surgeon was

approved and a consultation was scheduled for January 23, 2018 (Id.). Because the

complaint was dated January 19, 2018 and filed on February 2, 2018, and because it

alleges deliberate indifference to his medical care, any subsequent care and treatment

is not addressed in the Complaint.

                                LEGAL STANDARD

      Federal Rule of Civil Procedure 56 provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV.

P. 56(a). Summary judgment is proper “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(citation omitted). “A genuine dispute as to any material fact exists if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Kvapil v.

Chippewa Cty., 752 F.3d 708, 712 (7th Cir. 2014) (citation and internal quotation marks


                                      Page 7 of 12
omitted). In deciding whether a dispute exists, the Court must “construe all facts and

reasonable inferences in the light most favorable to the non-moving party.” Nat'l Am.

Ins. Co. v. Artisan & Truckers Cas. Co., 796 F.3d 717, 723 (7th Cir. 2015) (citation

omitted).

      Under Rule 56, the movant has the initial burden of establishing that a trial is

not necessary. Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 627 (7th Cir.

2014). “That burden may be discharged by showing ... that there is an absence of

evidence to support the nonmoving party's case.” Id. (citation and internal quotation

marks omitted). If the movant carries this burden, the nonmovant “must make a

showing sufficient to establish the existence of an element essential to that party's

case.” Id. (citation and internal quotation marks omitted). The nonmovant “must go

beyond the pleadings (e.g., produce affidavits, depositions, answers to interrogatories,

or admissions on file) to demonstrate that there is evidence upon which a jury could

properly proceed to find a verdict in [their] favor.” Id. (citation and internal quotation

marks omitted). “The existence of a mere scintilla of evidence, however, is insufficient

to fulfill this requirement.” Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008).

“[S]peculation and conjecture” cannot defeat a motion for summary judgment. Cooney

v. Casady, 735 F.3d 514, 519 (7th Cir. 2013). In addition, not all factual disputes will

preclude the entry of summary judgment, only those that “could affect the outcome of

the suit under governing law.” Outlaw v. Newkirk, 259 F.3d 833, 837 (7th Cir. 2001)

(citation omitted).

      In deciding the motion, the Court cannot weigh conflicting evidence, assess the

credibility of the witnesses, choose between competing inferences or determine the


                                       Page 8 of 12
ultimate truth 0of the matter, as these are functions of the jury. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986); McCottrell v. White, 933 F.3d 651, 657 (7th Cir.

2019). Instead, the Court's sole function is “to determine whether there is a genuine

issue for trial.” Tolan v. Cotton, 134 S.Ct. 1861, 1866 (2014). It must view all the

evidence in the record in the light most favorable to the non-moving party and resolve

all factual disputes in favor of the non-moving party. McCottrell, 933 F.3d at 658.

                                    DISCUSSION

                              Deliberate Indifference

       1. Law

       The Supreme Court has recognized that “deliberate indifference to serious

 medical needs of prisoners” may constitute cruel and unusual punishment under the

 Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). In order to prevail on

 such a claim, a plaintiff must show first that his condition was “objectively,

 sufficiently serious” and second that the “prison officials acted with a sufficiently

 culpable state of mind.” Greeno v. Daley, 414 F.3d 645, 652-653 (7th Cir. 2005)

 (citations and quotation marks omitted).

       To establish deliberate indifference, a plaintiff must demonstrate that the

 officials were “aware of facts from which the inference could be drawn that a

 substantial risk of serious harm exists” and that the officials actually drew that

 inference. Greeno, 414 F.3d at 653. Whether a prison official acted with the requisite

 state of mind “is a question of fact subject to demonstration in the usual ways,

 including inference from circumstantial evidence.” Farmer v. Brennan, 511 U.S. 825,

 842 (1994).


                                       Page 9 of 12
      “Deliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain.’” Estelle, 429 U.S. at 104 (quoting Gregg

v. Georgia, 428 U.S. 153, 173 (1976)). “The infliction of suffering on prisoners can be

found to violate the Eighth Amendment only if that infliction is either deliberate, or

reckless in the criminal law sense.” Duckworth v. Franzen, 780 F.2d 645, 652-53 (7th

Cir. 1985). Negligence, gross negligence, or even “recklessness” as that term is used

in tort cases, is not enough. Id. at 653; Shockley v. Jones, 823 F.2d 1068, 1072 (7th

Cir. 1987).

     In cases where a prisoner alleges not that his condition was ignored entirely,

but that he received constitutionally deficient treatment for the condition, the Seventh

Circuit has framed the issue “not [as] deliberate indifference to a serious medical

need, but as a challenge to a deliberate decision by a doctor to treat a medical need

in a particular manner.” Lockett v. Bonson, 937 F.3d 1016, 1023 (7th Cir. 2019)

(quoting Snipes v. DeTella, 95 F.3d 586, 591 (7th Cir. 1996) (internal quotation marks

omitted)). In those cases, a court should defer to a medical professional’s treatment

decision “unless no minimally competent professional would have so responded under

those circumstances.” Bilik v. Shearing, No. 20-1323 (7th Cir., June 10, 2021); citing

Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

      “Disagreement between a prisoner and his doctor, or even between two medical

professionals, about the proper course of treatment generally is insufficient, by itself,

to establish an Eighth Amendment violation.” Lockett, 937 F.3d at 1023 (internal

citation omitted). A health care provider acting in his professional capacity “may be

held to have displayed deliberate indifference only if the decision by the professional

                                      Page 10 of 12
is such a substantial departure from accepted professional judgment, practice, or

standards, as to demonstrate that the person responsible actually did not base the

decision on such a judgment.” Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011) (citing

Sain v. Wood, 512 F.3d 886, 894–95 (7th Cir. 2008)).

       2. Analysis

       The crux of White's complaint is that he wanted an MRI and orthopedic consult

much sooner than he received them. Yet “[a]n MRI is simply a diagnostic tool, and

the decision to [forgo] diagnostic tests is ‘a classic example of a matter for medical

judgment.’” Pyles, 771 F.3d at 411 (quoting Estelle v. Gamble, 429 U.S. 97, 107, 97

S.Ct. 285, 50 L.Ed.2d 251 (1976)). To be sure, White wanted different care than that

provided, but an inmate “is not entitled to demand specific care,” Walker v. Wexford

Health Sources, Inc., 940 F.3d 954, 965 (7th Cir. 2019) (quoting Arnett v. Webster, 658

F.3d 742, 754 (7th Cir. 2011)), and disagreement over a course of treatment does not

establish a constitutional violation, Pyles, 771 F.3d at 409; see also Peate v. McCann,

294 F.3d 879, 882 (7th Cir. 2002) (noting that “mere failure” to choose the best course

of action does not amount to a constitutional violation).

       The record indicates that White was seen by a healthcare professional at least

15   times     for   his    knee    pain.    He    was   prescribed   different   medications

on multiple occasions, was provided with crutches, non-weight bearing orders, an ACE bandage,

and other therapies. Nurses referred White to the nurse practitioner (Woods), who then

referred White to the doctor (David) who performed exams and ordered additional

medications. X-rays were taken; physical therapy and home exercises were

recommended. Furthermore, White showed improvement and had a lengthy gap


                                        Page 11 of 12
 between treatment, to wit: March 14, 2016 to July 14, 2017.

       The fact that White was provided with a conservative treatment plan does not

 make Woods or David deliberately indifferent, and White has provided no evidence

 that shows the treatment was not the product of the professional judgment or was

 “blatantly inappropriate”. See Pyles, 771 F.3d at 409. Thus, the Court finds that

 neither Woods nor David were deliberately indifferent.

                                   CONCLUSION

      For the reasons set forth above, the Court GRANTS the Motion for Summary

Judgment and dismisses this case in its entirety. Clerk is directed to enter judgment in

defendants’ favor. All pending motions are terminated as moot.

IT IS SO ORDERED.

DATED: __________
                                              /s/ Stephen P. McGlynn_
                                              STEPHEN P. McGLYNN
                                              U.S. District Judge




                                      Page 12 of 12
